Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 6, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150919                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  LALE ROBERTS and JOAN ROBERTS,                                                                            Joan L. Larsen,
           Plaintiffs-Appellees,                                                                                      Justices

  v                                                                 SC: 150919
                                                                    COA: 316068
                                                                    Houghton CC: 2012-015075-NH
  KATHRYN SALMI, LPC, d/b/a SALMI
  CHRISTIAN COUNSELING,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  September 16, 2015. The application for leave to appeal the December 18, 2014
  judgment of the Court of Appeals is DENIED, because we are no longer persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 6, 2016
           t0427
                                                                               Clerk